PER CURIAM.
This case, one to enjoin alleged trade-mark infringement md unfair competition, was heard by the judge below, who later filed an opinion, found at 273 Fed. 952, followed by a decree dismissing the bill. The questions involved are mainly ones of fact growing out of the business dealings, jontracts and litigations extending over years. Those questions concern the oarties alone, and a detail of them by this court in another opinion and the burden and expense placed on the legal profession by the ensuing publication thereof in the reports, warrant our confining ourselves to saying we find no error in the court’s action. Its opinion evidences such patient and thorough study, so accurate knowledge of details, and such sound and justified conclusions, that the litigants are assured their proofs, rights, and contentions were riven by the judge below in his opinion, and by the court above, which now approves of it, that thorough consideration litigants are entitled to have in courts of justice. Limiting ourselves to this brief statement, the decree below Is now affirmed by this court.